Date Signed:
May 7, 2019




                      UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF HAWAII

In re                                          Case No. 17-01078
                                               Chapter 7
HAWAII ISLAND AIR, INC.,

               Debtor.

ELIZABETH A. KANE, Bankruptcy                  Adv. Pro. No. 18-90007
Trustee,
                                               Dkt. 68
               Plaintiff,

   vs.

ISLAND LEASING, LLC, et al.,

               Defendants.

                     MEMORANDUM OF DECISION ON
                 MOTION FOR PARTIAL SUMMARY JUDGMENT

         Hawaii Island Air, Inc. (the “Debtor”) entered into transactions on the eve of

and after its bankruptcy filing, pursuant to which the Debtor shipped certain aircraft

parts, supplies, and tools to defendant AAR Supply Chain Inc. (“AAR”) in exchange

for promised payments totaling $1,200,000. AAR paid $800,000 to the Debtor and



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 1 of 23
the Debtor immediately remitted $400,000 of that amount to defendant Island

Leasing, LLC (“Island Leasing”). After the Debtor filed its bankruptcy petition and

converted its case to chapter 7, Island Leasing demanded (without informing the

chapter 7 trustee) that AAR pay the final installment of $400,000 directly to Island

Leasing rather than to the Debtor as AAR’s purchase order provided. AAR decided to

hold the money. The trustee seeks partial summary judgment on her claims that the

payment of $400,000 to Island Leasing was an avoidable preferential transfer and that

she is entitled to receive the final $400,000 payment from AAR. Although the

trustee’s case is plausible, genuine disputes of material fact mostly preclude summary

judgment at this time.



I.       FACTS

         The material facts are stated in this section. Except for those facts that are

specifically described as “disputed,” all of the following facts are undisputed and are

established for all purposes in this adversary proceeding, without the need for further

proof.

         Hawaii Island Air, Inc. (the “Debtor”), operated an interisland airline business.

Beginning in May 2015, the Debtor operated five ATR airplanes that were owned by

defendant Island Leasing, LLC (“Island Leasing”) and leased to the Debtor pursuant

to certain airplane operating lease agreements.

                                               2



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 2 of 23
      By June 2017, the Debtor had completed a transition to a fleet of Q400 aircraft

and had ceased using the ATR aircraft in its operations. The Debtor and Island

Leasing began seeking third-party purchasers for the ATR aircraft that Island Leasing

owned and certain ATR spare airplane parts that the Debtor owned.

      In June 2017, the Debtor advised Paul Marinelli, who was (at all relevant

times) president of Island Leasing and (at that time) a director of the Debtor, that the

Debtor was experiencing a cash shortage and was not certain that it could meet its

June 21 payroll. Mr. Marinelli knew that these statements were true. At that point,

neither the Debtor nor Island Leasing had been able to find a third-party purchaser for

the ATR aircraft or the ATR spare parts.

      The Debtor and Island Leasing executed a document dated as of June 20, 2017,

entitled Assignment, Sale, and Transfer of ATR 72-212 Aircraft Spare Parts (the

“Assignment”), a true and correct copy of which is located at dkt. 68 at 64-72, which

related to certain specified ATR spare parts (the “IL Rotables”).

      On June 21, 2017, Island Leasing transferred $800,000 to the Debtor in

respect of the Assignment.

      Island Leasing did not take delivery or possession of the IL Rotables. Instead,

they remained in the possession of the Debtor.

      There is a dispute about the legal effect of the Assignment. Island Leasing

contends that it effected an outright sale of the IL Rotables to Island Leasing,

                                            3



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 3 of 23
consistent with the form of the Assignment, and that the Debtor remained in

possession of the IL Rotables as Island Leasing’s bailee. The trustee contends that, in

substance, Island Leasing’s $800,000 transfer to the Debtor was a loan and that the

Assignment created a security interest in the IL Rotables to secure that loan. It is

undisputed that Island Leasing did not file a financing statement covering the IL

Rotables with the Bureau of Conveyances of the State of Hawaii and did not file any

document evidencing the transaction with the Federal Aviation Administration. It is

also undisputed that there was no express agreement between the Debtor and Island

Leasing creating or stating the terms of a bailment.

      In or around July 2017, the Debtor and Island Leasing negotiated a sale of the

the IL Rotables and other property not covered by the Assignment (the “HIA

Rotables,” the “C&E,” and the “HIA Tools”) to AAR. The transaction was

memorialized by a purchase order dated August 15, 2017, and issued by AAR to the

Debtor (not Island Leasing).

      The total purchase price was $1,200,000, payable in three installments of

$400,000 each. The first installment was payable immediately; the second was payable

upon shipment; and the third installment was payable “Net 30 after shipment.” The

Debtor and Island Leasing agreed that the Debtor would get the first installment

payment and that Island Leasing would get the second and third installment

payments.

                                            4



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 4 of 23
      Mr. Marinelli, on behalf of Island Leasing, pressed AAR to issue two purchase

orders: one to Island Leasing for the IL Rotables with a purchase price of $800,000;

and another to the Debtor for the HIA Rotables, the C&E, and the HIA Tools with a

purchase price of $400,000. AAR declined to do so. Island Leasing allowed the sale to

close anyway.

      On August 17, 2019, AAR paid $400,000 to the Debtor, and the Debtor made

its first shipment to AAR. At least some of the IL Rotables were included in this

shipment; there is a dispute about whether the first shipment also included any of the

HIA Rotables, the C&E, or the HIA Tools.

      On September 26, 2017, Porter Mackenzie, an employee of the Debtor,

notified AAR that the remaining items covered by AAR’s purchase order were packed

and ready to ship. Mr. Mackenzie and Island Leasing asked AAR to send the

remaining $800,000 of the purchase price to Island Leasing. After discussions, AAR

refused to do so, stating that it would pay the purchase price to the Debtor in

accordance with the purchase order.

      On October 10, 2017, Mr. Mackenzie told AAR that the Debtor and Island

Leasing has worked out the transaction and were ready to proceed as AAR wished.

      On October 12, 2017, Mr. Marinelli sent an email to the Debtor saying that

Island Leasing would sell the IL Rotables back to the Debtor, and that the Debtor

would pay Island Leasing $800,000 as and when the Debtor received that amount

                                           5



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 5 of 23
from AAR. Island Leasing sent the Debtor an invoice (dated October 12, 2017, and

delivered on October 16, 2017) in that amount. The invoice stated that it was for the

sale of aircraft spare parts. There is a dispute concerning whether that transaction was

ever consummated.

      Also on October 12, 2017, AAR paid the Debtor the second $400,000

installment, and the Debtor deposited the money in its operating account. The next

day, the Debtor remitted the same amount to Island Leasing.

      On October 16, 2017, the Debtor filed a chapter 11 bankruptcy petition.

      On October 16 or 18, 2017, the Debtor shipped more items to AAR. There is

a dispute about what, if any, IL Rotables were included in the shipment.

      On November 3, 2017, Mr. Mackenzie informed AAR that the Debtor was

ready to ship the remaining items covered by AAR’s purchase order.

      On November 12, 2017, the Debtor moved to convert its chapter 11 case to

chapter 7. On November 15, 2017, the court granted the motion and the trustee

assumed her duties.

      On November 27, 2017, the Debtor (without the trustee’s or the court’s

knowledge or approval) shipped the remaining items covered by the purchase order to

AAR. This shipment did not include any IL Rotables.

      On November 29, 2017, AAR sent an email to Mr. Mackenzie and Mr.

Marinelli stating that it would make the final $400,000 payment to the Debtor during

                                            6



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 6 of 23
the following week. Mr. Marinelli responded that the Debtor “DID NOT OWN” the

parts as they were sold to Island Leasing on June 20, 2017, and said that “the

bankruptcy trustee is not likely to simply route the second $400,000 from Island Air

to Island Leasing . . . . Therefore, I respectfully request that the $400,000 balance

owed on those parts be sent directly to Island Leasing, LLC.” Mr. Marinelli did not

inform the trustee of this request; the trustee first learned of it (through her counsel)

in January 2018.

       AAR never paid the final $400,000 installment to anyone.

       Neither the trustee nor this court ever authorized the Debtor to undertake any

of the postpetition activities with AAR or Island Leasing described in this decision.



II.    JURISDICTION AND VENUE

       The bankruptcy court has jurisdiction over the parties and the subject matter.

This is a core proceeding and, in any event, all parties have consented to the entry of

final judgment by the bankruptcy court.



III.   SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law.1 The

       1
           Fed. R. Civ. P. 56(c).

                                             7



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 7 of 23
moving party has the initial burden of “identifying the portions of the materials on file

that it believes show an absence of a genuine issue of material fact.”2 If the moving

party meets its burden, then the opposing party may not defeat a motion for summary

judgment in the absence of any significant probative evidence tending to support its

legal theory.3 In a motion for summary judgment, the court must view the facts in the

light most favorable to the non-moving party.4



IV.    DISCUSSION

       A.        Avoidance of $400,000 Payment

       The trustee seeks avoidance of the Debtor’s $400,000 payment to Island

Leasing as a preferential transfer under section 547. Island Leasing raises multiple

objections.

                 1.     “Property of the Debtor” and “Antecedent Debt”

       Section 547 permits trustee to avoid a “transfer of an interest of the debtor in

property . . . .” The trustee argues that the transaction between Island Leasing and the

Debtor was a secured loan in substance, despite its form. Thus, the trustee claims that

the IL Rotables and their proceeds still belonged to the Debtor, subject to an

       2
         T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987)
(citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)).
       3
           Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 282 (9th Cir. 1979).
       4
           State Farm Fire & Cas. Co. v. Martin, 872 F.2d 319, 320 (9th Cir. 1989).

                                                  8



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 8 of 23
unperfected security interest in favor of Island Leasing. On the other hand, Island

Leasing contends that it bought the IL Rotables outright pursuant to the Assignment

and that the proceeds of the IL Rotables were never the Debtor’s property.

        The dispute about the nature of the transaction also pertains to another element

of a preferential transfer claim. Under section 547(b)(2), a transfer is not an avoidable

preference unless it was “for or on account of an antecedent debt owed by the debtor

before such transfer was made . . . .” If the transaction was a sale of the IL Rotables, as

Island Leasing contends, then the Debtor did not owe an antecedent debt to Island

Leasing. If it was a secured loan in substance, as the trustee contends, then the

Debtor’s payment of $400,000 was made on account of the preexisting $800,000

loan.

        Transactions can create security interests even if their form is otherwise. Article

9 of the Uniform Commercial Code (adopted in Hawaii as Haw. Rev. Stat. § 490:9-

101 et seq.)5 applies to “[a] transaction, regardless of its form, that creates a security



        5
           The parties seem to agree that Hawaii law governs the question whether the transaction
should be treated as a sale or a secured loan. Federal law requires that documents evidencing transfers
of aircraft must be filed with the Federal Aviation Administration, but that requirement relates only
to the perfection of secured transactions, not whether a particular deal should be treated as a secured
transaction or as something else. Philko Aviation, Inc. v. Shacket, 462 U.S. 406, 409–10 (1983) (49
U.S.C. § 1403(c) “means that every aircraft transfer must be evidenced by an instrument, and every
such instrument must be recorded, before the rights of innocent third parties can be affected.
Furthermore, because of these federal requirements, state laws permitting undocumented or
unrecorded transfers are preempted . . . .”). If Island Leasing’s interest is a security interest, its
interest is unperfected whether state or federal law applies, since Island Leasing did not file anything
with either the FAA or the Hawaii Bureau of Conveyances.

                                                   9



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 9 of 23
interest in personal property or fixtures by contract . . . .”6 The official comment

explains that:

       When a security interest is created, this article applies regardless of the
       form of the transaction or the name that parties have given to it.
       Likewise, the subjective intention of the parties with respect to the legal
       characterization of their transaction is irrelevant to whether this Article
       applies, as it was to the application of former Article 9 under the proper
       interpretation of former Section 9-102.7

The economic substance of the transaction is predominately important:

       Whenever the parties intend their agreement to provide security in the
       form of personal property or fixtures, their attempt as such is (unless
       covered by a specific statutory exclusion) subject to Article 9. Thus, it is
       clear that the label applied by the parties to their transaction should not
       control whether the deal is governed by Article 9.8

The court must look beyond the label the parties affixed to the deal and the language

they chose to describe it:

       A preeminent theme in . . . Article 9 . . . is that substance governs form.
       If Article 9 otherwise applies, the parties cannot render it inapplicable
       merely by casting their arrangement in the language of some particular
       pre-Code device or in the language of some other transaction such as a
       lease.9



       6
           Haw. Rev. Stat. § 490:9-109(a)(1).
       7
           Id. cmt. 2.
       8
        1 PETER F. COOGAN, WILLIAM E. HOGAN, DETLEV F. VAGTS, & JULIAN B. MCDONNELL,
SECURED TRANSACTIONS UNDER THE UNIFORM COMMERCIAL CODE § 3.02[2], at 3-8 (2019)
(emphasis in original).
       9
     4 JAMES J. WHITE, ROBERT S. SUMMERS, & ROBERT A. HILLMAN, UNIFORM
COMMERCIAL CODE 13 (6th ed. 2015).

                                                10



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 10 of 23
       Island Leasing argues that the court must look to the parties’ intentions, that

there is a question of fact concerning the intentions of the Debtor and Island Leasing,

and that the court must therefore deny summary judgment. To evaluate this

argument, one must be clear on what intentions are relevant. The intent to put the

transaction in a particular legal pigeonhole–in the words of the official comment, “the

subjective intention of the parties with respect to the legal characterization of their

transaction”–is irrelevant. Thus, it would not matter much (if at all) if Island Leasing

proved that the Debtor and it intended that the transaction would be treated as a sale

for legal purposes. But the economic effects and objectives that the parties intended to

achieve are relevant. “The question for the court to decide is whether the true nature

of the transaction is such that the legal rights and economic consequences of the

agreement bear a greater similarity to a financing transaction or to a sale. . . . Parol

evidence is admissible to show the true nature of a transaction. The Court should

examine the parties’ conduct, practices, objectives, business activities and

relationships.”10

       The trustee has made a strong case that, in substance, this transaction was a

secured loan. The transaction occurred only because the Debtor needed an immediate

cash infusion. Island Leasing had no need for the IL Rotables, surely would not have


       10
            In re Evergreen Valley Resort, Inc., 23 B.R. 659, 661 (Bankr. D. Me. 1982) (citations and
internal quotation marks omitted).

                                                  11



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 11 of 23
bought them if the Debtor had not needed cash to continue its operations, had no

interest in them other than liquidating them as rapidly as possible, and apparently was

not in the business of dealing in such items. Neither party seemed concerned about

whether the IL Rotables were worth $800,000. Island Leasing remitted $800,000 to

the Debtor and got repaid that exact amount when the goods were sold. The Debtor

remained in possession of the IL Rotables after the transaction and continued to seek a

buyer for them, just as it had been doing before the transaction. When the ultimate

buyer insisted on transacting the sale with the Debtor rather than Island Leasing,

Island Leasing acceded.11

        It is particularly telling that Island Leasing did not expect or demand payment

contemporaneously with the sale of the IL Rotables. Rather, Island Leasing agreed that

the Debtor could collect and retain the first $400,000 payment from AAR, even

though the first shipment included at least some of the IL Rotables.12

        On the other hand, there is conflicting evidence about the parties’ subjective




        11
            “The record supports the district court’s finding that the transactions were loans. The
negotiations on the amount of money advanced concerned Burnett’s need for cash rather than the
fair market value of his property. The amount accepted was far less than the property's fair market
value . . . . These factors unmistakably mark the transactions as loans secured by the property,
regardless of whether Burnett was personally liable for the debt.” Burnett v. Ala Moana Pawn Shop,
3 F.3d 1261, 1262 (9th Cir. 1993) (internal quotation marks omitted).
        12
          In its responsive concise statement of facts, Island Leasing states that, “The first shipment
did not consist entirely of IL Rotables. Some parts that were not owned by Island Leasing were also
included in the first shipment.” Dkt. 90 at 8.

                                                   12



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 12 of 23
intentions (which is relevant but not determinative)13 and there are some facts that

suggest the transaction was a sale. The Debtor also had no use for the IL Rotables and

apparently never intended to repay Island Leasing and regain full control of them.

And Island Leasing had no contractual guarantee of repayment.

        Given the breadth of the necessary inquiry into “the parties’ conduct, practices,

objectives, business activities and relationships,”14 it would be inadvisable to grant

summary judgment, particularly where Island Leasing says that it wants to conduct

additional discovery. Therefore, partial summary judgment on count I is denied.

                  2.      The PaCap and Carbonview Security Interests

        Island Leasing points out that all or substantially all of the Debtor’s assets are

encumbered by security interests in favor of Carbonview Limited, LLC

(“Carbonview”), an affiliate of Island Leasing, and PaCap Aviation Finance LLC

(“PaCap”), and that the claims of Carbonview and PaCap exceed the value of the

Debtor’s assets. Island Leasing claims there can be no preferential transfer of property

        13
            The cases cited by Island Leasing in its supplemental memorandum are not to the
contrary. In re Estate Of Damon, 5 Haw. App. 304, (1984), states that “the intent of the parties is
crucial in determining the nature of the transaction at issue as evidenced by” a “purchase agreement
option” affecting real estate. The Ninth Circuit quoted this language in Ryan v. Loui (In re Corey),
892 F.2d 829, 837 (9th Cir. 1989). But this case deals with personal property, not real property.
The legal standard under article 9 for determining whether a personal property transaction creates a
security interest is different from the standard for determining the effect of a document relating to
real property. In Burnett v. Ala Moana Pawn Shop, 1991 WL 11986116 (D. Haw. 1991), aff’d and
remanded on other grounds, 3 F.3d 1261 (9th Cir. 1993), the court did state that “the intent of the
parties is to be the controlling factor,” but it went on to evaluate many other objective aspects of the
transaction to ascertain its true nature.
        14
             In re Evergreen Valley Resort, Inc., 23 B.R. 659, 661 (Bankr. D. Me. 1982).

                                                   13



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 13 of 23
that is fully encumbered. I disagree.

       In the first place, the premise of Island Leasing’s argument–that the Debtor’s

assets and their proceeds were fully encumbered--is not a foregone conclusion. The

trustee has not conceded the validity and priority of Carbonview’s and PaCap’s

security interests, and she reserves the right to seek equitable subordination of those

security interests. The trustee points out that PaCap and Carbonview expressly

consented to the transaction pursuant to which Island Leasing received the $400,000

payment and which is the foundation of Island Leasing’s claim to the final $400,000

installment.

       In the second place, Island Leasing cites no binding authority on this point. All

of the cited opinions are out-of-circuit, and no Ninth Circuit decisions follow those

opinions.

       In the third place, I disagree with the legal proposition that a transfer of fully

encumbered property cannot be a preference. Island Leasing relies on the Ramba

decision from the Fifth Circuit Court of Appeals.15 The debtor in Ramba agreed to

sell the assets of one of its divisions to another company for about $25 million. The

debtor’s assets were fully encumbered by a bank loan. The bank agreed to release its

lien on the assets that the debtor wished to sell, without receiving all of the proceeds:

the bank agreed to accept a payment of about $15 million and also agreed to allow the


       15
            Cage v. Wyo-Ben, Inc. (In re Ramba, Inc.), 437 F.3d 457, 460 (5th Cir. 2006).

                                                 14


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 14 of 23
debtor to use about $10 million of the proceeds to pay vendors who had supplied

goods and services to the division that the debtor was selling. The debtor filed a

bankruptcy petition a short time later, and the trustee sued to avoid the $10 million

payments as preferential transfers. The district court rejected the trustee’s claims, and

the trustee appealed.

       The Fifth Circuit agreed with the district court. It held that, in order for there

to be a preference, there must be “a transfer of an interest of the debtor in property.”

This is plainly correct; section 547(b) says so. The court went on, however, to say that

the debtor has no “interest” in fully encumbered property. This statement is incorrect.

It cannot be reconciled with the Supreme Court’s holding in the seminal Whiting

Pools16 decision that encumbered property, even property that a secured creditor

seized before the bankruptcy filing, is property of the estate:

       This authorization [to use estate property] extends even to property of
       the estate in which a creditor has a secured interest. Although Congress
       might have safeguarded the interests of secured creditors outright by
       excluding from the estate any property subject to a secured interest, it
       chose instead to include such property in the estate and to provide
       secured creditors with “adequate protection” for their interests.17

In other words, bankruptcy law distinguishes between the existence of an interest in



       16
            United States v. Whiting Pools, Inc., 462 U.S. 198 (1983).
       17
          Id. at 203-04. Whiting Pools addressed a request for turnover under § 542, but the same
logic applies to an action to recover a preference. In re Lasser, 68 B.R. 492, 495 (Bankr. E.D.N.Y.
1986); Air Florida Systems, Inc. v. United States (In re Air Florida Systems, Inc.), 50 B.R. 653, 656
(Bankr. S.D. Fla. 1985).

                                                  15


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 15 of 23
property and the value of that interest. All property interests of the debtor become

property of the estate, even if those interests are worthless.

       The Ramba court also relied on section 541(d) which provides that, if the

debtor holds legal title but not an equitable interest in property on the date of

bankruptcy, only the legal title becomes property of the estate. The court reasoned

that, if the debtor has no equity in property, section 541(d) excludes that property

from the estate. This confuses the economic concept of “equity” in property (the value

of ownership after deducting liens) with the legal concept of an “equitable interest” in

property (“an interest held by virtue of an equitable title or claimed on equitable

grounds, such as the interest held by a trust beneficiary.”)18

       The Ramba also stated that preferential transfers are those that “depleted the

estate.”19 As a practical matter, this accurately describes most preferential transfers. But

it is incorrect to treat “depletion of the estate” as an element that must be proved to

establish that a transfer is preferential, because section 547(b) carefully lays out all of

those elements, and “depletion of the estate” is not one of the statutorily enumerated

elements.

       The decision upon which the Ramba panel primarily relied, Maple Mortgage,20



       18
            Black’s Law Dictionary 934 (10th ed. 2014).
       19
            437 F.3d at 460.
       20
            In re Maple Mortgage, Inc., 81 F.3d 592, 595 (5th Cir. 1996).

                                                 16


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 16 of 23
stands for a different proposition altogether. The debtor in Maple Mortgage was a

mortgage loan servicer. It agreed to pay Chase $4.5 million for the right to service a

portfolio of mortgages. The debtor, however, had a problem: it had no money. But it

found a solution. In connection with the service transfer, Chase transferred about $9.7

million to Maple Mortgage, which represented mortgage payments, escrowed funds,

unearned fees, and other items held for the mortgage holders (the servicer’s clients).

Maple Mortgage immediately used that part of that money–even though the money

belonged to the clients, not Maple Mortgage–to pay the $4.5 million purchase price to

Chase. Maple Mortgage filed a bankruptcy petition, and its trustee sued Chase to

recover the $4.5 million as a preferential transfer. The court of appeals held that the

money that Maple Mortgage used to pay that amount did not belong to Maple

Mortgage, but instead belonged to the mortgage holders. Therefore, there was no

transfer of an interest in the debtor in property, and no preference. Maple Mortgage is

correct because Maple Mortgage was only a trustee of the money it transferred. In

contrast, the debtor in Ramba owned the property it transferred, albeit subject to a

lien.21

          Therefore, partial summary judgment should enter in favor of the trustee


          21
           Island Leasing quotes two cases stating that, “Any portion of a debtor’s property that is
unencurmbered by mortgage–the equity–is part of the bankrupt’s estate.” Snyder v. Dewoskin (In re
Mahendra), 131 F.3d 750, 755 (8th Cir. 1997); United States v. Rauer, 963 F.2d 1332, 1337 (10th
Cir. 1992). The quotation is accurate but the courts were not required to decide whether fully
encumbered property becomes property of the estate. Therefore, the quoted statements are dicta
insofar as the question before me is concerned.

                                                 17


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 17 of 23
determining that the existence of any liens on the subject assets and proceeds is not

relevant to the avoidance of the transfer under section 547.

                   3.     Ordinary Course Defense

         Section 547(c)(2) provides that the trustee may not employ the preference

power to avoid a transfer:

         to the extent that such transfer was in payment of a debt incurred by the
         debtor in the ordinary course of business or financial affairs of the debtor
         and the transferee, and such transfer was–

                   (A) made in the ordinary course of business or financial affairs of
                   the debtor and the transferee; or

                   (B) made according to ordinary business terms . . . .

The transferee has the burden of proving that this exception applies.22

         Island Leasing contends that the transaction was a sale, not a loan. But Island

Leasing argues in the alternative that, if the court decides that the transaction was a

loan, the “ordinary course” exception applies. Island Leasing contends that, when the

Debtor experienced an earlier cash shortage in December 2015, the Debtor and Island

Leasing entered into an almost identical transaction, except the spare parts were for Q-

400 aircraft.

         Even a first-time transaction can qualify for “ordinary course” treatment, in the

right circumstances.


         22
              Wood v. Stratos Prod. Dev., LLC (In re Ahaza Sys., Inc.), 482 F.3d 1118, 1128 (9th Cir.
2007).

                                                    18


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 18 of 23
      To fulfill § 547(c)(2)(A), a first-time debt must be ordinary in relation to
      this debtor’s and this creditor’s past practices when dealing with other,
      similarly situated parties. Only if a party has never engaged in similar
      transactions would we consider more generally whether the debt is
      similar to what we would expect of similarly situated parties, where the
      debtor is not sliding into bankruptcy. In this latter instance, the fact that
      a debt is the first of its kind for a party will be relevant but not
      dispositive.23

      It is hard to imagine that Island Leasing will be able to establish that this

transaction, made on the brink of the Debtor’s bankruptcy filing and when both

parties knew of the Debtor’s extreme financial distress, was ordinary. But Island

Leasing has provided enough information–barely–to convince me that there are

genuine issues of fact concerning the section 547(c)(2) exception.

      4.        Contemporaneous Exchange Defense

      Island Leasing asserts the “contemporaneous exchange” defense of section

547(c)(1). That section precludes preference avoidance of a transfer “to the extent that

such transfer was (A) intended by the debtor and the creditor to or for whose benefit

such transfer was made to be a contemporaneous exchange for new value given to the

debtor; and (B) in fact a substantially contemporaneous exchange.” Island Leasing

argues that this defense could apply if (1) the underlying transaction was a sale, as

Island Leasing contends, and (2) Island Leasing sold the IL Rotables back to the

Debtor, so the Debtor could resell them to AAR. Island Leasing’s contention is an

extreme example of “arguing in the alternative” because, at this juncture, no one is

      23
           Id. at 1126.

                                            19


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 19 of 23
arguing that Island Leasing sold the IL Rotables back to the Debtor. (The trustee

argues that there was no resale, because there never was a sale in the first place; Island

Leasing contends that there was a sale from the Debtor to Island Leasing, and there

were discussions about a possible resale from Island Leasing to the Debtor, but the

resale never occurred.) Although it is highly unlikely that the contemporaneous

exchange exception could apply, it is best to reserve ruling on it until the

characterization of the initial transaction is decided. Therefore, summary judgment on

this issue should be denied.

                 5.     Bailment

       The trustee argues that she should prevail even if the transaction was a sale

followed by a bailment. She contends that Island Leasing’s bailment claims are

defective in several respects.

       Under Hawaii law, a “bailment is a delivery of personal property by one person

to another in trust for a specific purpose, with an express or implied contract that the

property will be returned or accounted for when the specific purpose has been

accomplished or when the bailor reclaims the property.”24

       First, she argues that the true relationship between Island Leasing and the

Debtor was that of creditor and debtor, not bailor and bailee. The cases she cites




       24
            United Truck Rental Equip. Leasing, Inc. v. Kleenco Corp., 84 Haw. 86, 91 (1996).

                                                 20


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 20 of 23
predate the Uniform Commercial Code25 but remain valid because the UCC did not

entirely displace the common law.26 But the same disputes of fact that preclude

summary judgment on the entirety of count I also bar summary judgment on this

issue.

         Second, the trustee argues that a bailor is not entitled to the proceeds of the

bailed property. This assertion is overbroad. The cases cited by the trustee dealt with

auctioneers who sold bailed property pursuant to an agreement that permitted them to

pay the amount of the net proceeds to the customer/bailor on a deferred basis. Those

decisions hold that, under the terms of the operative agreements, the customers were

only unsecured creditors of the auctioneers.27 Other cases hold that, under the right

circumstances, a bailment can extend to the proceeds of sale of the bailed property.28

In this case, there was no express agreement creating or setting the terms of a bailment.




         25
              Nua v. Mahelona, 23 Haw. 702 (1917); Lopes v. Brito, 7 Haw. 679 (1889).
         26
              Haw. Rev. Stat. § 1-103(b).
         27
            See, e.g., United States v. Lawson, 925 F.2d 1207, 1210 (9th Cir. 1991) (“When a party is
allowed to commingle funds and merely is required to pay the amount of net auction proceeds to the
seller, his status is more properly seen as a debtor rather than a bailee.”); Salem v. Lawrence Lynch
Corp (In re Farrell & Howard Auctioneers, Inc.), 172 B.R. 712, 715-17 (Bankr. D. Mass. 1994);
Franzwa v. Knez Bldg. Material Co. (In re Walker Indus. Auctioneers, Inc.), 38 B.R. 8 (Bankr. D.
Or. 1983) (“Although the contracts to auction obligated the debtor to pay the amount of net auction
proceeds to the defendants, the contracts did not establish that the collected proceeds belonged to
defendants or were held for their benefit.”).
         28
              See, e.g., In re Taxes, Aiea Dairy Ltd., 46 Haw. 292 (1963).

                                                     21


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 21 of 23
But a contract for a bailment can be express or implied.29 Island Leasing should be

allowed to conduct additional discovery to flesh out the terms of the bailment

(assuming a bailment existed).

       Third, the trustee points out that AAR bought the IL Rotables in a lot sale with

the HIA Rotables, the C&E, and the HIA Tools. The trustee argues that this

commingling destroys any bailment. Some cases hold that commingling is fatal to a

bailment.30 But Hawaii law is to the contrary.31

       Therefore, summary judgment should be denied on the issue of the validity of

any bailment.

       B.        Entitlement to Final $400,000 Installment

       In count II of the complaint, the trustee seeks a declaratory judgment that she is

entitled to receive the final $400,000 installment from AAR. This claim hinges on the

trustee’s contention that the transaction was a secured transaction in substance, and

not a sale as its form indicates. Summary judgment on this issue is unwarranted for the

same reasons that apply to count I.




       29
            Mystic Color Lab, Inc. v. Auctions Worldwide, LLC, 284 Conn. 408, 419-20, 934 A.2d
227, 235 (2007).
       30
            Id. at 420.
       31
          In re Taxes, Aiea Dairy, Ltd., 46 Haw. 292, 313 (1963) (“The fact of commingling does
not preclude the existence of an agency relationship.”)

                                                22


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 22 of 23
V.    CONCLUSION

      The trustee is entitled to partial summary judgment determining that the

existence of any liens on the IL Rotables and proceeds is not relevant to the avoidance

of the challenged transfer under section 547. In all other respects, the trustee’s motion

is denied without prejudice.

                                  END OF ORDER




                                           23


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 126 Filed 05/07/19 Page 23 of 23
